Citation Nr: 0841898	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia.  

2.  Entitlement to service connection for right inguinal 
hernia.  

3.  Entitlement to service connection for residuals of 
myocardial infarction.  


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Bash


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefits sought on appeal.  The veteran had 
active service from March 1984 to March 1986 and additional 
service with the Texas Army National Guard from July 2002 to 
July 2004.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in November 2008, the veteran timely submitted to the 
Board additional evidence without a waiver of the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.  The evidence consists of a statement of a private 
physician, who expressed the opinion that the veteran's 
hernia and myocardial infraction were due to service.  As the 
medical evidence has not been initially considered by the RO, 
and the veteran has not waived this right, further 
development is required. 

In addition in October 2008, the veteran testified that he 
had chest x-rays taken and that, essentially, this evidence 
was relevant to his claim.  This medical evidence is not in 
the claims folder and needs to be associated with the file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
specify where and when he has received 
treatment for residuals of pneumonia, 
right inguinal hernia and myocardial 
infarction after separation from service 
in March 1986 and prior to his National 
Guard service in July 2002, as well as 
after his National Guard service July 
2004.  The veteran should also be 
requested to clarify where and when the 
x-rays of the chest he testified about at 
his BVA hearing were taken.  The veteran 
should further be requested to provide an 
authorization to obtain the records.  

2.  After the development requested in 
the first paragraph has been complete, 
the RO/AMC should review the record and 
determine if the medical evidence is 
sufficient to decide the claims.  If not, 
the RO/AMC should arrange for the 
appropriate VA examinations and/or 
medical opinions.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including the 
additional evidence submitted to the 
Board following the veteran's BVA 
hearing.  If the benefits sought are not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




